internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp-plr-120900-98 date date fcorp holding parent sub sub country x country y z date date date a plr-120900-98 this is in reply to your letter dated date requesting rulings concerning the federal tax consequences of a proposed transaction additional information was submitted in subsequent submissions in a telephone conversation on date you withdrew the ruling in your date submission fcorp is a country x mutual_life_insurance_company as a mutual_insurance_company fcorp has no capital stock instead participating policyholders of fcorp and certain participating policyholders of sub together members own all of the proprietary interests membership interests in fcorp the members have voting rights and the right to receive a pro_rata portion of the residual_value of fcorp on liquidation fcorp owns all of the stock of parent a domestic_corporation that is not an insurance_company parent owns all of the stock of sub a domestic life_insurance_company and the parent_corporation of a consolidated_group filing a life-life consolidated_return sub owns all of the stock of sub a domestic life_insurance_company and member of the sub consolidated_group on date and date fcorp entered into assumption_reinsurance transactions with sub in which fcorp transferred to sub all of fcorp’s u s insurance policies annuity_contracts and other insurance contracts together with other assets and liabilities of fcorp’s u s branch pursuant to approval by the country x regulatory authorities holders of participating u s policies of fcorp prior to the reinsurance transactions retained their membership interests in fcorp for what have been represented as valid business purposes fcorp plans to demutualize the demutualization and become a wholly owned subsidiary of a new publicly owned stock holding_company holding holding will conduct an ipo at least five days after the effective date of the demutualization the effective date as a result of the demutualization and holding_company formation eligible policyholders who are generally policyholders who owned participating policies as of date will receive cash or stock or stock and cash or policy credits in exchange for their membership interests except as provided below all eligible policyholders other than eligible policyholders residing in jurisdictions other than country x the united_states country y and country z mandatorily selling policyholders and policyholders who own retirement contracts retirement_plan policyholders collectively the participating policyholders will be able to elect to receive cash stock and cash or all stock participating policyholders will not be given the opportunity to elect to receive any other mixture of stock and cash any participating policyholder that elects to receive 50-percent cash and 50-percent stock a 50-percent cash policyholder will be plr-120900-98 treated as a country x or non-country x selling policyholder depending on whether such policyholder is a resident of country x or not with respect to the 50-percent portion of the membership interest for which a cash election is made and as an non- selling policyholder with respect to the 50-percent portion of the membership interest for which an election to receive holding stock is made to accomplish the demutalization and holding_company formation the following steps are proposed i ii iii iv v vi fcorp will form a new country x holding_company holding to hold the stock of fcorp following the demutualization by contributing a to holding in exchange for one share of holding common_stock and shares of nonvoting preferred_stock collectively the initial capitalization shares as of the effective date holding will have entered into a binding underwriting agreement with underwriters that will require the underwriters to buy a set number of shares of holding stock at a set price fcorp will convert from a mutual_insurance_company to a stock insurance_company on the effective date country x policyholders who elect to receive cash in exchange for their membership interests country x selling policyholders will receive the right to receive cash cash right from fcorp retirement_plan policyholders will receive the right to receive policy credits from fcorp equal in value to their membership interests policy credits in exchange for the membership interests all other participating policyholders other than mandatorily redeeming policyholders as described below the exchanging policyholders will be deemed to have exchanged their membership interests for fcorp stock and then contributed the fcorp stock to holding in exchange for holding common_stock holding’s transfer agent will reflect the issuance of the holding shares to the policyholders on the effective date in the case of the non-country x selling policyholders the transfer agent will reflect the issuance of the holding shares to a custodian who will hold the shares on their behalf vii mandatorily selling policyholders will be deemed to have exchanged their membership interests for fcorp stock and then have contributed the fcorp stock to holding in exchange for holding stock holding’s transfer agent will reflect the issuance of the holding shares to a custodian who will hold the holding stock on the mandatorily selling policyholders’ behalf plr-120900-98 viii ix x xi holding will arrange to sell the shares issued on behalf of the mandatorily selling policyholders in the secondary offering as described below if the holding ipo does not close the custodian will sell the holding shares over a fixed period of time and the proceeds will be distributed to the mandatorily selling policyholders eligible policyholders who hold policies subject_to a lien levy or garnishment or other court order in favor of creditors or subject_to the jurisdiction of a bankruptcy court lien and levy policyholders residing in country x the united_states country y or z exchanging lien and levy policyholders will not be entitled to elect to receive cash but instead will be issued stock in exchange for their membership interests the lien and levy policyholders who reside outside country x the united_states country y and z non-exchanging lien and levy policyholders or mandatorily redeeming policyholders will have their membership interests redeemed by fcorp for cash in the demutualization fcorp will issue one share of common_stock to holding for each share of holding common_stock issued to the exchanging policyholders holding will redeem the initial capitalization shares on the effective date the holding common_stock issued to the custodian on behalf of the non- country x selling policyholders and the mandatorily selling policyholders will be sold to the underwriters who will resell such stock to the public the secondary offering will occur in conjunction with the holding ipo on the completion date the completion date will be at least five days after the effective date the net_proceeds of the secondary offering will be distributed by the custodian to the mandatorily selling policyholders and the non-country x selling policyholders holding will contribute a portion of the cash received in the ipo from the underwriter to fcorp fcorp will use some of the cash to pay country x selling policyholders with respect to their cash rights and pay cash to the mandatorily redeeming policyholders in exchange for their membership interests holding will reimburse the mandatorily selling policyholders and the non-country x selling policyholders collectively holding selling policyholders for the amount of any underwriting fees retained by the underwriters from the proceeds of the secondary offering the underwriting reimbursement xii fcorp will purchase policy credits from sub on behalf of the retirement_plan policyholders plr-120900-98 fcorp and holding will limit the total number of shares of holding common_stock that may be sold in the secondary offering to percent of the total number of shares of holding common_stock to be issued to the exchanging policyholders and participants in the holding ipo in the event that the number of shares of holding common_stock issued on behalf of the holding selling policyholders exceeds the number of shares that may be sold in the secondary offering under this limitation holding will i sell all the shares of holding common_stock issued on behalf of the mandatorily selling policyholders and then ii proportionately reduce the number of shares of holding common_stock sold on behalf of each non-country x selling policyholder so as to not exceed the maximum number of shares that may be sold in the secondary offering any holding common_stock issued on behalf of a non-country x selling policyholder that is not sold in the secondary offering along with any cash received from the sale of such policyholder’s shares and any underwriting reimbursement will be distributed to the policyholder the following representations have been made with respect to the transactions described above a b c d e f g prior to the demutualization fcorp will not have any outstanding_stock the fair_market_value of the fcorp common_stock to be issued by fcorp will be approximately equal to the fair_market_value of the fcorp membership interests surrendered in exchange therefor fcorp has no plan to redeem or otherwise reacquire any of the stock to be issued in the demutualization at the time of the demutualization fcorp will not have outstanding any stock_options warrants convertible securities or any other rights that are convertible into any class of stock_or_securities of fcorp fcorp will continue to conduct its life_insurance business operations after the demutualization the proposed demutualization is a single isolated transaction and is not part of a plan to periodically increase the proportionate interest of any shareholder or policyholder in the assets or earnings_and_profits of fcorp each of the parties to the transaction will pay its own expenses if any incurred in connection with the demutualization and holding formation transactions except that holding will pay the underwriting reimbursement to the holding selling policyholders to reimburse them for any underwriting fees retained by the underwriters from the proceeds of the secondary offering plr-120900-98 h i j k l m n o p q fcorp is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 following the demutualization fcorp will be treated under country x law as the same corporation that existed as a mutual company no fractional shares in fcorp or holding will be issued in the transactions other than the policy credits no eligible policyholder will receive or be deemed to receive any property other than cash or fcorp common_stock in the demutualization all distributions or deemed distributions whether of fcorp common_stock cash or policy credits as part of this transaction will be received by the eligible policyholders in relinquishment of their membership interests in fcorp as part of a value for value exchange no owner of a participating u s policy has a membership interest in fcorp that exceed sec_5 percent of the value of all membership interests in fcorp or entitles such owner to more than percent of the total voting power in fcorp following the demutualization and the transfer of the shares of fcorp common_stock to holding in exchange for holding stock each former owner of a participating u s policy will own less than percent applying the attribution_rules of sec_318 as modified by sec_958 of both the total voting power and total value of all stock in holding following the demutualization each eligible policyholder who will receive cash from fcorp in redemption of his her or its membership interest in fcorp will own both actually and constructively under the sec_318 attribution_rules either no stock in fcorp or less stock than he she or it would have owned if the redemption had not occurred the only u s persons who will participate in the demutualization are holders of participating u s policies fcorp is not currently nor has it ever been a controlled_foreign_corporation a cfc within the meaning of sec_957 and it will not be a cfc at any time prior to the demutualization holding will not be a cfc at the time of its formation and it will not be a cfc at any time prior to the demutualization neither fcorp nor holding will be a cfc immediately after the demutualization and holding formation transactions plr-120900-98 if a membership interest is for federal tax purposes considered common_stock within the meaning of sec_1036 of the code the deemed exchange by the exchanging policyholders of their membership interests for fcorp common_stock in the demutualization will constitute a transaction described in sec_1036 of the code eligible policyholders include both governmental and tax-exempt organizations that have purchased policies as defined in the taxpayer’s submission dated date in connection with sec_457 plans fcorp is not a party to the sec_457 plans r s t u the demutualization will not modify the sec_457 arrangements between eligible employers and employees based solely on the information submitted and the representations set forth above we rule as follows for u s federal_income_tax purposes the conversion of fcorp from a mutual corporation to a stock corporation will be treated as if a the retirement_plan policyholders transferred their membership interests in fcorp to fcorp in exchange for policy credits b the country x selling policyholders and the mandatorily redeeming policyholders transferred their membership interests in fcorp to fcorp in exchange for cash and c the exchanging policyholders transferred their membership interests in fcorp to fcorp in exchange for fcorp common_stock for u s federal_income_tax purposes the formation of holding will be treated as if a the exchanging policyholders transferred their fcorp common_stock to holding in exchange for holding common_stock and in the case of the holding selling policyholders the underwriting reimbursement as part of the same transaction in which the participants in the holding ipo transferred cash to holding in exchange for holding common_stock and b the holding selling policyholders sold their shares of holding common_stock in the secondary offering in exchange for cash for u s federal_income_tax purposes to the extent that i the holding ipo does not close or otherwise does not raise sufficient cash to redeem all of the country x selling policyholders and or the secondary offering does not close or otherwise is not sufficient to sell all of the holding common_stock as to which the non-country x selling policyholders have made cash elections and such policyholders receive shares of holding common_stock rather than cash the transactions will be treated as if such plr-120900-98 policyholders received shares of fcorp stock in exchange for their membership interests in fcorp and then exchanged such stock for shares of holding common_stock as part of the same transaction in which the exchanging policyholders are deemed to have exchanged fcorp common_stock for holding common_stock and the holding ipo participants transferred cash to holding in exchange for holding common_stock the conversion of fcorp from a mutual to a stock corporation as described above will constitute a recapitalization within the meaning of sec_368 fcorp will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by the eligible policyholders on the exchange of their membership interests solely for fcorp stock sec_354 the basis of the fcorp stock to be received by the eligible policyholders in the demutualization will be the same as the basis of the membership interests surrendered therefor sec_358 for the purposes of determining the eligible policyholders’ basis in the fcorp stock the basis of the membership interests will be deemed to have been zero the holding_period of the fcorp stock to be received by the eligible policyholders will include the period during which the eligible policyholders held the membership interests surrendered in exchange therefor sec_1223 no gain_or_loss will be recognized by fcorp on the exchange of its stock for the membership interests of the eligible policyholders sec_1032 the redemption of the eligible policyholders’ membership interests in fcorp will be treated as a distribution in partial or full payment in exchange for stock under sec_302 for the purposes of determining gain in such redemption the basis of the equity interests deemed to have been redeemed will be zero eligible policyholders who receive cash from the sale in the secondary offering of the holding common_stock issued on their behalf ie the holding selling policyholders including the non-country x 50-percent cash policyholders and from the underwriting reimbursement will be treated as i receiving money equal to the amount of the underwriting reimbursement unreduced by any withholding_tax paid to country x as part of the deemed exchange of fcorp common_stock for holding plr-120900-98 common_stock and ii selling their holding common_stock for cash in the secondary offering provided that such policyholders hold the fcorp common_stock as a capital_asset at the time of the deemed exchange they will recognize a capital_gain equal to the amount of the underwriting reimbursement unreduced by any withholding_tax paid to fcorp paid_by holding sec_351 provided such policyholders hold the holding common_stock as a capital_asset at the time of the secondary offering such policyholders will realize capital_gain equal to the amount of net_proceeds received from the underwriters from the secondary offering provided that a the non-selling policyholders including the percent cash policyholders with respect to the percent portion of their membership interests for which they elect to receive holding stock and b the holding ipo participants and any non-country x or country x selling policyholders who receive holding common_stock rather than cash including the 50-percent cash policyholders to the extent they receive holding stock with respect to the 50-percent portion of their membership interests for which they make a cash election collectively the exchange participants will be in control of holding within the meaning of sec_351 and sec_368 immediately following the transfers of fcorp stock and cash to holding for holding stock as described in ruling sec_1 and above neither the payment of the underwriting reimbursement by holding nor the subsequent sale of holding stock by the holding selling policyholders in the secondary offering will affect the characterization of the transfers by the exchange participants as transfers of property to holding in exchange for holding stock within the meaning of sec_351 pursuant to sec_1_367_a_-3 sec_367 will not apply to the demutualization provided there are no united_states persons who own five percent or more applying the attribution_rules of sec_318 as modified by sec_958 of both the total voting power and total value of all stock in holding sec_367 will not apply to any transfer or deemed transfer of fcorp common_stock to holding in exchange for holding stock the demutualization will have no effect on the date each life_insurance or annuity_contract which was transferred in either of the date 1or date assumption_reinsurance transactions between fcorp and sub was issued entered into purchased or came into existence for purposes of sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_101 sec_264 sec_264 sec_264 sec_264 sec_7702 and sec_7702 the demutualization will not require retesting or the starting of new test periods for the contracts under sec_264 sec_7702 b - e and 7702a c a plr-120900-98 the demutualization of fcorp will not have any effect on the date life_insurance or annuity_contracts transferred to sub are issued entered into purchased or come into existence under the sec_457 arrangements the receipt of policy credits pursuant to the demutualization will not constitute a designated_distribution within the meaning of sec_3405 that is subject_to_withholding under sec_3405 or c sec_403 provides generally that amounts contributed by certain tax-exempt employers to an annuity_contract purchased from an insurance_company by such an employer for an employee shall be excluded from the gross_income of the employee for the taxable_year of contribution and that the amount actually distributed to any distributee under such a contract shall be taxable to such distributee in the year distributed under sec_72 sec_403 imposes a limit on the maximum amount which may be contributed to a tax-sheltered annuity described in sec_403 on behalf of an employee in any taxable_year sec_403 provides that the provisions of sec_403 will not apply to an annuity unless requirements similar to the minimum distribution_requirements of sec_401 are met with respect to such annuity sec_403 provides that the provisions of sec_403 will not apply to an annuity unless under the annuity distributions attributable to contributions made pursuant to a salary reduction agreement may be paid only when the employee attains age separates from service dies or becomes disabled or in the event of hardship distributions in the event of hardship may not include income attributable to salary reduction contributions the distribution limitations of sec_403 do not apply to distributions attributable to assets held in the tax-sheltered annuity arrangement described in sec_403 of the close of the last year beginning before date p l the tax_reform_act_of_1986 section e as amended by p l tamra sec_1011a c sec_408 of the code defines an ira account as a_trust created or organized in the united_states for the exclusive benefit of an individual or his beneficiaries but only if the governing instrument creating the trust meets the requirements of sec_408 sec_408 of the code defines an ira annuity as an annuity or endowment_contract which is issued by an insurance_company and which meets the requirements of sec_408 sec_408 and sec_408 impose requirements similar to the distribution_requirements of sec_401 on distributions of the entire_interest of the contract owner sec_219 permits an individual taxpayer to deduct from gross_income amounts contributed to an ira subject_to the maximum annual deduction limitations specified in sec_219 sec_408 and sec_408 establish the annual_limit on contributions and premiums to an ira sec_402 and sec_408 relating to rollover_contributions permit an individual taxpayer to purchase an ira using funds distributed from certain other plans subject_to certain plr-120900-98 requirements relating to the nature and amount of the distribution sec_408 provides that amounts paid or distributed from an ira shall be included in gross_income by the payee or distributee in the manner provided in sec_72 sec_72 of the code generally provides that gross_income includes any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract sec_72 provides that any amount which is received under an annuity endowment or life_insurance_contract and is not received as an annuity i if received on or after the annuity_starting_date shall be included in gross_income and ii if received before the annuity_starting_date shall be included in gross_income to the extent allocable to income_on_the_contract and shall not be included in gross_income to the extent allocable to the investment_in_the_contract sec_72 defines the annuity_starting_date in part as the first day of the first period for which an amount is received as an annuity under the annuity_contract sec_72 provides that an amount shall be treated as allocable to income_on_the_contract to the extent that such amount does not exceed the excess of the cash_value of the contract immediately before the amount is received over the investment_in_the_contract at the time sec_72 provides in part that with certain exceptions an amount distributed from a_trust described in sec_401 which is exempt from tax under sec_501 or is received from a contract purchased by a_trust described in sec_401 purchased as part of a plan described in sec_403 or described in sec_403 that the proceeds shall be included in gross_income but only to the extent it exceeds the investment_in_the_contract sec_72 provides that the investment_in_the_contract as of any date is the aggregate amount of premiums or other consideration paid for the contract as of such date minus the aggregate amount received under the contract before such date to the extent such amount was excludible from income sec_72 of the code provides in part that if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 prior to certain dates or the occurrence of certain events specified in sec_72 the taxpayer's tax for the taxable_year shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income sec_4973 of the code imposes an excise_tax equal to percent of the amount of any excess_contribution to an ira this percent tax applies for each taxable_year of the ira owner during which such excess_contributions remain in such ira determined as of the end of the taxable_year an excess_contribution under sec_4973 is defined as a contribution in excess of the maximum amount that may be contributed to an ira sec_4979 of the code imposes an excise_tax equal to percent of the excess_aggregate_contributions under a tax-sheltered annuity plan described in sec_403 for a taxable_year excess_aggregate_contributions under sec_4979 are defined in part as the sum of the employer matching_contributions and employee contributions actually made on behalf of highly compensated employees within the meaning of sec_414 of the code for a plr-120900-98 plan_year in excess of the maximum amount of such contributions permitted under the actual_contribution_percentage_test of sec_401 for such plan_year sec_401 of the code requires in part that the entire_interest of an employee under a qualified_retirement_plan be distributed beginning no later than april of the calendar_year following later of the calendar_year in which the employee attains age ½ or the calendar_year in which the employee retires over the life or life expectancy of the employee or over the joint lives or joint life expectancy of the employee and a designated_beneficiary proposed income_tax regulation sec_1_401_a_9_-1 provides in general that the amount required to be distributed under sec_401 for each calendar_year must be determined each year on the basis of the employee's and any designated beneficiary's life expectancy and the value of the employee's benefit the proposed_regulations also provide that in the case of a benefit in the form of an individual_account the benefit used in determining the minimum distribution for a distribution calendar_year is the account balance as of the last valuation_date in the calendar_year immediately preceding the distribution calendar_year sec_3405 of the code requires the payor of a designated_distribution within the meaning of sec_3405 to withhold certain amounts from such distributions in general absent an election under sec_3405 made by a recipient sec_3405 requires the payor to withhold on distributions from employer deferred_compensation plans iras and commercial annuities sec_3405 provides that in the case of an eligible_rollover_distribution as defined in sec_3405 the payor of such distribution shall withhold from such distribution an amount equal to percent of such distribution sec_3405 provides that the term designated_distribution does not include the portion of any distribution which it is reasonable to believe is not includible in gross_income as a general_rule all interest dividends capital growth stock distributions or any other change in the nature of assets through reorganization recapitalization or otherwise are held as part of the tax-deferred solution ie the tsa contracts the ira contracts and the qualified_plans contracts until the assets are distributed only upon distribution are such increases in account value taxable to the recipient central to our analysis of your submitted ruling requests is the question of whether or not membership interests in a mutual_insurance_company are within the stated plans in this regard any membership interests in a mutual_insurance_company which arise from the purchase of an insurance_contract are inextricably tied to the contract from the time of purchase these membership interests are created by operation of state law solely as a result of the policyholder's acquisition of the underlying contract from a mutual_insurance_company and cannot be transferred separately from that contract prior to the demutualization the membership interests have no determinable value apart from the insurance_contract itself further if the insurance_contract is surrendered by the policyholder or in the event an insurance_contract is terminated by payment of benefits to plr-120900-98 the contract beneficiary these membership interests cease to exist having no continuing value the membership rights associated with the tax qualified retirement contracts are acquired as a direct result of tax-favored payments to a mutual_insurance_company indeed these membership interests cannot be obtained by any purchase separate from an insurance_contract issued by fcorp in view of the foregoing such interests are part of the tax qualified retirement contracts created pursuant to sec_401 sec_403 sec_408 and sec_408 and sec_408a of the code respectively sec_408a provides that except as provided for in this section the term roth_ira means an ira described in sec_408 sec_408a provides in general that any qualified_distribution from a roth_ira shall not be includible in gross_income sec_408a provides that a distribution shall not be treated as a qualified_distribution under subparagraph a if i it is made within the 5-taxable year period beginning with the first taxable_year for which the individual made a contribution to a roth_ira or ii in the case of a distribution properly allocable to a qualified rollover from an individual_retirement_plan other than a roth_ira it is made within the 5-taxable year period beginning with the taxable_year in which the rollover_contribution was made while it has been recognized that consideration received in a demutualization transaction is in exchange for a membership interest in a mutual_insurance_company and not from or under an insurance_contract such a distinction does not require the detachment of such consideration from the tax qualified retirement contracts which consists of both the contracts and all other interests which arise with the purchase of such a contract see revrul_71_233 1971_1_cb_113 rather contracts and the related membership interests must be viewed as part of a program of interrelated contributions and benefits which are retained within the plans cf income_tax regulation sec_1_72-2 the planned issuance of policy credits does not constitute a distribution of such credits to the annuitants the conversion of membership interests in fcorp to policy credits is a mere change in form of one element within the arrangement to another since the conversion increases the accumulation value of the annuity_contracts the policy credits are treated for purposes of sec_401 sec_403 sec_403 sec_408 sec_408 in the same manner as any other return of or return on an investment within the arrangements described above and are not regarded as having been received by the policyholder similarly under sec_402 sec_403 and sec_408 only amounts paid or distributed under the applicable plans will be included in the gross_income of the distributee under the rules of sec_72 sec_72 dealing with the tax treatment of amounts_not_received_as_an_annuity provides for the inclusion of such amounts when received by the distributee as policy credits will be issued in exchange for membership interests such interests being held within the applicable plans no amount is treated as received by or includible in the gross_income of any policyholder under such plans of fcorp for purposes of sec_72 the value of plan credits which will be added to the tax-qualified retirement contracts will plr-120900-98 not be regarded as part of the investment in the contracts an amount which under sec_72 consists of the aggregate amount of premiums or other consideration paid for the contract in addition as no amount is to be treated as having been distributed as a result of the issuance of policy credits nor received by the tax-qualified retirement policyholders outside the plans the additional percent tax imposed by sec_72 does not apply sec_4979 of the code imposes excise_taxes on certain excess_contributions made to plans described in sec_401 and sec_403 sec_4973 imposes excise_taxes on certain excess_contributions made to iras and to certain tax-sheltered annuity_plans described in sec_403 because the addition of policy credits pursuant to the demutualization plan occurs within the above arrangements causing neither a distribution from nor a contribution to such annuities no excess_contributions can be attributed to the addition of policy credits to the pension annuities distributions from plans qualified under sec_401 must be made pursuant to sec_401 sec_403 sec_408 and sec_408 require distributions under the respective plans in compliance with rules similar to the minimum distribution_requirements included in sec_401 and applicable to qualified_plans under sec_401 of the code sec_401 and applicable regulations issued thereunder contain the criteria for determining the minimum distribution amount for any year for which such minimum distribution is required the minimum distribution amount is based in part on the total value of the retirement benefit as the policy credits to be issued by fcorp will be treated as increasing the value of the tax-qualified retirement funding contracts in the year such policy credits are add to the tax-qualified retirement contracts for purposes of determining the minimum required distributions for any calendar_year the value of the benefits attributable to such policy credits will first be required to be taken into account in the year such policy credits are added to the tax-qualified contracts similarly for purposes of determining the applicability of sec_403 of the code the limitation on distributions of amounts attributable to salary reduction contributions the plan credits added to the tax-sheltered annuity arrangements described in sec_403 issued by fcorp are treated as income received within the tax-sheltered annuity arrangement sec_3405 of the code requires a payor to withhold income taxes on certain designated distributions including distributions from or under an employer_deferred_compensation_plan an individual_retirement_plan or a commercial_annuity the addition of plan credits within the tax-sheltered annuity arrangement described in sec_403 or ira arrangement pursuant to the demutualization plan does not result in the distribution of any amounts to individual policyholders within the meaning of sec_3405 and will not be subject_to any requirement to withhold accordingly we conclude that under the terms of the proposed transaction whereby fcorp plans to issue policy credits to its tax-qualified retirement contracts in connection with its proposed demutualization transaction that the demutualization will have no effect on the date each life_insurance or plr-120900-98 annuity_contract transferred to sub was issued entered into purchased or came into existence for purposes of sec_72 sec_401 sec_402 sec_403 sec_408 and sec_408a the demutualization will not require retesting or the starting of new test periods for the contracts under sec_408a neither the addition of a policy credit nor the right thereto will constitute a distribution in violation of sec_403 or otherwise disqualify a tsa contract under sec_403 the addition of a policy credit to a tsa contract ira contract or qualified_plan contract will not constitute a distribution thereunder nor a contribution thereto and thus will not result in a any gross_income to the employee or other beneficiary of such a contract as a distribution from a qualified_retirement_plan under sec_72 sec_402 sec_403 or sec_408 prior to an actual receipt of some amount thereof by such employee or beneficiary b any percent or percent additional penalty tax under sec_72 for premature distributions from a qualified_retirement_plan c any percent or percent excise_tax under sec_4973 or sec_4979 for excess_contributions to certain qualified_retirement_plans or d any designated_distribution under sec_3405 that is subject_to_withholding under sec_3405 or c the addition of policy credits will not result current taxable_income to the tsa contract ira contract or qualified_plan policyholders or annuitants but will be includible in the taxable_income of the distributee in the taxable_year of actual distribution pursuant to sec_72 or sec_72 whichever is applicable for purposes of determining the tax basis or investment_in_the_contract under sec_72 for a tsa contract ira contract or qualified_plan contract in trust a policy credit will not be taken into account for purposes of the minimum distribution_requirements under sec_401 sec_403 sec_408 or sec_408 a policy credit will constitute investment earnings attributable to the year in which it is added to the account value for purposes of the sec_403 restrictions on distributions attributable to contributions under salary reduction arrangements and the income thereon a pro_rata portion of a policy credit added to a tsa contract to which such contributions have been made will constitute earnings attributable to such contributions for the year in which the policy credit is made plr-120900-98 the rulings provided herein are based upon the assumption that the plans described are tax-sheltered annuity_plans that meet the requirements of sec_403 of the code or iras that meet the requirements of sec_408 sec_408 or sec_408a the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the factual information representations and other data may be required as part of the audit process except as specifically provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed with respect to whether any of the above- described foreign_corporations fcorp and holding are passive foreign investment companies within the meaning of sec_1297 and any related regulations if it is determined that any of the above-described foreign_corporations are passive foreign investment companies no opinion is expressed regarding the application of sec_1291 through on the proposed transaction in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may impose gain recognition notwithstanding any other provision of the code no opinion is hereby expressed as to the eligible status of any particular sec_457 plan holding assets invested in fcorp and sub insurance or annuity_contracts this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant sincerely philip j levine assistant chief_counsel by lewis k brickates assistant to the branch chief branch
